                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 In the Matter of:                    )
                                       )
 Marquis C. Jones                      )   Case No. 21-00418-DSC13
         Debtor(s).                   )
                                      )    Chapter 13
                                       )
                                       )
 ______________________________________________________________________________

                                      ORDER DISMISSING CASE

         This Court held a hearing on March 16, 2021, regarding the Notice of Deficient Filing (doc. 3)

 issued for the Debtor’s failure to file certain required documents including a Chapter 13 Plan. As a result

 of the hearing, this Court entered an Order on April 8, 2021, that required the Debtor to file a Chapter 13

 Plan by April 15, 2021. (Doc. 45.)

         The Debtor did not file a Chapter 13 Plan as required and is not in compliance with this Court's

 Order of April 8, 2021 (doc. 45). For these reasons,

         It is ORDERED, ADJUDGED, and DECREED that this Chapter 13 case is hereby DISMISSED.


 Dated: April 16, 2021                                    /s/ D. Sims Crawford
                                                          D. SIMS CRAWFORD
                                                          United States Bankruptcy Judge




Case 21-00418-DSC13           Doc 51    Filed 04/16/21 Entered 04/16/21 14:45:21                 Desc Main
                                       Document     Page 1 of 1
